Title: Farm Reports: Statement of Crops for 1789
From: Washington, George
To: 


          
First Statement of the Crops in 1789
acs.	Acs.	Har[veste]d
Corn	375 Acres 1 Plowing in the fall of 1788	375
Listing the field in March abt 1/4 of the above work	94
Opening the furrows in April 1/3 of the last wk	31
Breaking up the balks, in May, 3/4 of the whole	281
Plowing Do in June do do	281

Ditto in July do do	281	1343
Three times harrowed do do 281	843
Rye	375 Acres once plowed for seeding in Septr once harrowed at do do	281
281
Buck Wheat	375 Acrs. 1 Plowing in Autumn after Rye comes off	375
1 Ditto in April	375	750
3 harrowgs once before & twice after sowing	1125
Wheat	375 Acres Plowing in B: Wheat in June	375
Ditto seeding the ground with Wheat in Augt	375	750
One harrowg after Sowing	375
Sundries	375 Acres One plowing in fall 1788	375
75 of Do in Pease Plowed into 3 ft ridges in April	75
Checquered abt ¼ of the above work Apl	19
234 do in B[uck] Wht for a crop
Plowed in April	234
Ditto in July 1st	234
3 times harrowed 1st July	702
8 do Scarcity Plowed in March	8
Ditto May	8
Ditto July	8
8 do Pumpions Plowed in March	8
Ditto May	8
Ditto July	8
20 do Flax Plowed in March	20
Ditto April	20
Three times harrowed	1025	60
Barley	375 Acres 1st Plowing Jany or Feby	375
2d Ditto Feby or March	375	750
Three times harrowed	—	1125
4899	4511

Of the above work
Betwn the 1st of Oct. & Christmas—Corn amounts to	375
B: Wheat do	375
Sundries do	375	1125
In Jany & Feby	Barley 1st plowing	375
Feby & Mar.	Ditto 2 Ditto	375	1125
March	Listg for Corn as above	94
Plowing first time for Root of Scar[ci]ty	8
Do Do for Flax	20
for Pumpions	8	130
April 2d	Plowing for flax	20	60
Ditto Pease grd into 3 feet Ridges	75
Ditto checquered	19
Opening Corn Lists for Plantg	31
Buck Wheat for Manure	375	520	1125

May	Ditto for Seed	234
Pumpkins 2d Plowg 8 Scar[cit]y do 8	[16]
Breaking Balks betwn Corn	281	531	281
June	Plowing Corn 2d time	281	281
Ditto B: Wheat for Manure	375	656
July	B: Wheat for Seed	234	702
3d Plowing of Corn	281	281
3d Do of Scar[cit]y 8 3d do Pumkns 8	16	531
Augt	Wheat	375	375
Sept.	Rye	281	281
4899	4511

Dr.	Cr.
for	By
375 bushl Rye for sd	@ 3/	£ 61. 5.0	5625 bushl Corn	@ 3/	£ 843. 0.0
375 do B. Wht do	2/	37.10.0	5625 do Rye	3/	843. 0.0
375 do Wheat do	5/	93.15.0	5625 do Potats.	1/	281. 5.0
750 do Barley do	3/6	131.15.0	4500 do Barley	3/6	937.10.
Sundries—viz.—	Sundries viz.
75 Bl Pease seed	4/	15. 0.0	1404 bushl B. Wht	2/	140. 8.
234 do B. Wht	2/	28. 8.0	375 do Pease	4/	75.
30 do Flax	3/6	5. 5.0	100 do Flax Seed	3/6	17.10.
3750 lbs. Clover Sd	8d.	125.	Dressed flax
3120 Bls Corn for	Buck Wheat 375 acs. Manure	—
Neg[roe]s	3/	468.	3924. 3.
2750 do Rye for Hors.	3/	412.10.0	375 acs. Clover	@ 20/	375.
100 do of Salt	2/6	12.10	4299. 3.
330 Gallons Rum	2/	33.10.0	100 XXX Tobo Hills 20 Hhds
£7/10	150.
750 Bls Pots. seed	1/	37.10.0	15 M: Hole
1461.18.0	20 D. Run
30 Frchs & Ferry
35 River
100 Total

2d Statement of Crops for 1789
Corn	375 acres	Same in all respects as No. 1	1343	843
Buck Wheat	375 Acres	One Plowing in Aprl	375
2d Ditto last of June	375	750
Three harrowings	1125
Wheat	375 Acres	One Plowg after the Buck W: is cut	375
Two harrowings	750
Sundries	375 Acres	the same as No. 1	1025	762
Barley	375 Acres	Do Do	750	1125
4243	4605

Of the above Work
Fall	One plowing for Corn 1788	375
One Do for Sunds. Do	375

Jan. & Feby	1st Plowing for Barley	375
Feb. & March	2d Do for Do	375	750	1125
March	Listing for Corn	94
Plowg 1st time for Root of Scarcity	8
Ditto for Flax	20
Ditto for Pumpions	8	130
April	2d Plowing for Flax	20	6-
Ditto Pease grd into 3 feet Ridges	75
Ditto checquered	19
Openg Corn lists	31
1st Pl[owing] of Buck Wheat for a Crop	375	520
May	1st P[lowing] of Buck Wheat among the Sundries	234
Pumpns 2d Plowg 8 acs.
Scary 2 Plowg 8 do	16
Plowing balks between Corn 1st time	281	531	285
June	Plowing Corn 2d time	281	281
2d Do of B. Wht Do	375	656	1125
July	Do Do Do Do	234	702
Corn 3d time	281	281
3d Plowg of Scarcity 8 Do of Pumpns 8	16	531
Augt	Plowing for Wheat	375	780
4243	4905

Dr.	Cr.
for	By
375 Bushl of B. Wht seed	@ 2/	£ 37.10.0	5625 bushls of Corn	@ 3/	£ 843. 0.0
5625 do Potat[oe]s	1/	281. 5.0
375 do Seed Wheat	5/	93.15.0	Buck Wht Plowd in for Mane	nothing
375 Sundries viz.	3750 bushl Wheat	5/	937.10.0
75 Bls Pease	4/	15. 0.0	Sundries 375 bls Pease	4/	75. 0.0
234 do B. Wht	2/	23. 8.0	1404 bls B. Wh.	2/	140. 8.0
30 do Flax Seed	3/6	5. 5.0	Ba[r]ley 4500 bls	3/6	787. 0.0
750 Bushl Barley	3/6	131. 5.0	Flax 100 bls	3/6	17.10.0
3750 lbs. of Clovr Seed	@ 8d.	125. 0.0	dressed flax	3181.13.
3120 Bushls of Corn	375 Acs. Clovr @ 20/	375.
Neg[roe]s	3/	468. 0.0	375 do do do	375.
2750 do Rye	3/	412.10.0	3931.13.
100 do of Salt	2/6	12.10.0
330 Gals. of Rum	2/	33. 0.0
750 Bushl Pot[atoe]s for seed	1/	37.10.0
1396.13.0

3d Statement of Crops for 1789
Corn	375 Acs. the same as No. 1 & 2	1343	843
Barley	375 acs. Do Do	750	1125

B: Wheat	375 acs. plowed in fall in March & Apl	1125	1125
Wheat	375 acs. Plowed in June to covr B. Wht & Sown in Aug.	750	375
4008	4468

Of the above Work
Fall	One plowing for Corn 1788	375
One do for B. Wht Do	375	750
Jan: & Feby	1st Plowing for Barley	375
Feb. & Mar.	2d Do for do	375	750	112
March	Listing for Corn	94
2 Plowing for Buck Wheat	375
1 Ditto for Flax	20	489
April	2d Do for Do	20	6
3d Do for B: Wheat	375	75
Opening Corn lists	31	426
May	Breaking up the Balks betwn Corn	281	28
June	2d Plowing of Corn	281	28
Plowing in Buck Wheat	375	656
July	Plowing Corn the 3d time	281
Plowing for Wheat—on Buck Wheat	375	656	75
4008	352

Dr.	Cr.
for	By
750 Bls Barley seed	3/6	£ 131.15.0	5625 bushl of Corn	@ 3/	£ 843. 0.0
375 do B. Wht	2/	37.10.0	5625 do Potats.	1/	281. 5.
375 do Wheat	5/	93.15.0	4500 do Barley	3/6	787.
3750 lbs. Clover Seed	8d.	125. 0.0	3750 do Wheat	5/	937.10.
30 Bushls flax Seed	5. 5.0	B. Wheat Manure	nothing
3120 do Corn for Neg[roes]	3/	468. 0.0	Flax 100 Bls	3/6	17.10.
2866. 5.0
2750 do Rye for Horses	412.10.0	Clover 375 Acs.	@ 20/	375.
100 do of Salt	2/6	12.10.	Do Do Do	375.
330 gals. of Rum	2/	33.10.	Do Do Do	375.
750 bushls of Pots. seed	1/	37.10.	3991. 5.
1357. 5.0

Fourth Statement of the Crops 1789
Acres
Plow—Har[veste]d
Wheat	375	Acrs. on a Clover lay. one Plowing	375	750
Sundries	375	Do pr No. 1	1025	762
Corn	375	Do fall plowing saved—remains then	968	843
B. Wheat	375	Do Plowed in April & June	750	750
Barley	375	Do in Jany and Feby—perhaps—March	750	750
3868	3855

Dr.	Cr.
For	By
375 Bushls Seed Wht	@ 5/	£ 93.15.0	3750 Bls of Wheat	@ 5/	£ 937.10.0
75 Do Seed Pease	4/	15. 0.0	375 do Pease	@ 4/	75.
234 Do B: Wht	2/	23. 8.	100 do flax Seed	@ 3/6	17.10.
30 Do Flax Seed	3/6	5. 5.	flax lbs.
375 Do B: Wheat	2/	37.10.	2250 do B: Wheat	2/	225. 0.0
750 Do Barley	3/6	131. 5.	4500 do Barley	3/6	787. 0.0
3120 Bl Corn for Negros	3/.	468.	5625 do Corn	3/	843. 0.0
2750 Bl Rye for 55 Wk	5625 do Irish Pots.	1/	281. 5
3/	412.10.0	3166.5.
100 Bls Salt	2/6	12.10.	375 Acrs. Clovr	@ 20/	375. 0.
330 Gallns Rum	2/	33.	375 Do Do	Do	375.
£1232. 3.0	3916. 5.
750 Bls Irish Pots. seed	1/	37.10.0
3750 lbs. of Clovr seed	@ 8d.	125.
1394.13.0

a Fifth Statement
Dr.	Cr.
for	By
375 Bls of B. Wht for Mane	£ 37.10.0	5625 bushls Corn	@ 3/	£ 843.
125 do do for a Crop	12.10.0	5625 do of Pots.	1/	281. 5.
125 do of Rye do	@ 3/	18.15.0	1875 do of Rye	3/	281. 5.
125 do Pease do	4/	25. 0.0	625 do Pease	4/	125.
375 do Wheat	5/	93.15.0	3750 do Wheat	5/	937.10.
750 do Barley	3/6	131.15.0	4500 do Barley	4/	787.
3750 lbs. Clovr Seed	@ 8d.	125. 0.0	750 do B: Wht	2/	112.10.
3120 Bls Corn for Neg[roe]s	3/	468.	3367.10.
2750 do Rye for Hos.	3/	412.10.0	375 Acres in Clor	20/	375.
100 do Salt	2/6	12.10.0	375 Do Do	do	375.
330 Gallns Rum	2/	33.10.0	4117.10.
750 Bls Poto Seed	1/	37.10.
1408. 5.

Work for Hooes at the Plantn about 55 exclusive of Plown.
days
Corn	375 Acs	to plant wch will require abt	12
replant ditto	6
Hoeing ditto 1st time	12.
Ditto Ditto 2d time	12
Pease	75 acs	hilled	6
Wed 1st time	5

Do 2 do	5
Do 3 do	5
Tobaco	36 Acs	Hilled—large & well 4 feet distance	5
Plantd in May	2
replanted Do	1
Weeding Do in June	4
Ditto do July	4.
Ditto Do Augt	4
Ditto the Beds at sundry times	4
Warming & Succouring Do	5.
Scarcity	8 acs	Planting	1
Weeding &ca 3 difft times	3
Pumpions	8 acs	Hilling	1
Weeding 3 different times	3.
100

        